DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 06/23/2022.
Claim 4 is cancelled.
Claims 28 and 29 are newly added.
Claims 1-3, 5-24, and 27-29 are pending.


REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-3, 5-24, and 27-29 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves controlling the rate at which prefetch requests are issued to a memory controller based on monitoring the number of responses received from the memory controller indicating that the prefetch requests will not be serviced.
The prior art deemed of closest relevance to the claimed invention, Minkin et al. (US 8,266,383), recites delivering acknowledgement and non-acknowledgement responses with respect to prefetch requests in order to indicate whether data is to be delivered or for the requestor to not expect data in return. Additionally, Roberts (US 2016/0371187) recites utilizing memory controller feedback in order to adjust prefetch generation rates based on associated characteristics of the memory in the form of feedback acquired by local units.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “monitoring a number of request responses received from a memory controller in an interval at the current prefetch request generation rate, wherein the request responses indicate that the associated prefetch requests will not be serviced; comparing the number of request responses received from the memory controller in the interval to at least a first threshold number of request responses; and adjusting the current prefetch request generation rate to an updated prefetch request generation rate by selecting the updated prefetch request generation rate from a plurality of prefetch request generation rates, based on the comparison.” Herein it is claimed that the generation of prefetch requests are adjusted based on the number of request responses received indicating that the prefetch requests will not be serviced. As noted above, the prior art of record, Minkin and Roberts, deemed of closest relevance discloses responding to prefetch requests with acknowledgement and non-acknowledgement responses and adjust prefetchers based on feedback received from memory controllers, respectively. However, as pointed to by the Applicant in Remarks filed 06/23/2022, the feedback as disclosed by Roberts does not reference that NACK or other types of request responses may be used to control the prefetch operations of the system and that the combination of Minkin and Roberts is an unsupported leap that does not render obvious the claimed limitations of utilizing a comparison of a number of particular type of response to a threshold to control prefetching of data into a cache as claimed. Therefore, the prior art of record deemed of closest relevance is not found to disclose the claimed limitations as indicated above.
The reasons for allowance of claim 12 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “the throttling block configured to: monitor a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the associated prefetch requests will not be serviced; compare the number of request responses received in the interval to at least a first threshold number of request responses; and adjust the current prefetch request generation rate to an updated prefetch request generation rate”. Claim 12 is determined to be allowable for similar reasons as presented for claim 1.
The reasons for allowance of claim 24 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “generate prefetch requests, for prefetching data into a cache, at a current prefetch request generation rate; monitor a number of request responses received in an interval at the current prefetch request generation rate, wherein the request responses indicate that the associated prefetch requests will not be serviced; compare the number of request responses received in the interval to at least a first threshold number of request responses; and adjust the current prefetch request generation rate to an updated prefetch request generation rate”. Claim 24 is determined to be allowable for similar reasons as presented for claim 1.
Dependent claims 2-3, 5-11, 13-23, and 27-29 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135